            Case 20-02477-LA7           Filed 07/17/20       Entered 07/17/20 10:39:43     Doc 439-2      Pg. 1 of
                                                                 4


            1    Leslie T. Gladstone, Esq. (SBN 144615)
                 Christin A. Batt, Esq. (SBN 222584)
            2    Derek A. Soinski, Esq. (SBN 293747)
                 FINANCIAL LAW GROUP
            3
                 401 Via Del Norte
            4    La Jolla, CA 92037
                 Telephone: (858) 454-9887
            5    Facsimile: (858) 454-9596
                 E-mail: ChristinB@flgsd.com
            6
                 Attorneys for Leslie T. Gladstone, Chapter 7 Trustee
            7

            8                                   UNITED STATES BANKRUPTCY COURT

            9                                   SOUTHERN DISTRICT OF CALIFORNIA
            10   In re:                                                 Case No.: 20-02477-LA7
            11
                 GARDEN FRESH RESTAURANTS LLC,                          PROOF OF SERVICE
            12
                                  Debtor.                               Honorable Louise DeCarl Adler
            13

            14            I, Sandra Young, hereby declare as follows:
            15          I am employed in the City of La Jolla, County of San Diego, California. I am over the age of 18
                 years and not a party to the within action; and I am employed in the County of San Diego, California,
            16   within which county the subject mailing occurred. My business address is 401 Via Del Norte, La Jolla,
                 California 92037. On July 17, 2020, I served a true and correct copy of the following document(s):
            17
                          EX PARTE APPLICATION FOR ORDER SHORTENING TIME FOR NOTICE OF
            18            TRUSTEE’S JOINT MOTION TO APPROVE ASSET PURCHASE AGREEMENT,
                          PURSUANT TO 11 U.S.C. SECTION 363, FREE AND CLEAR OF LIENS,
            19            ENCUMBRANCES AND SIMILAR INTERESTS
            20
                          DECLARATION OF LESLIE T. GLADSTONE IN SUPPORT OF EX PARTE
            21            APPLICATION FOR ORDER SHORTENING TIME FOR NOTICE OF TRUSTEE’S JOINT
                          MOTION TO APPROVE ASSET PURCHASE AGREEMENT, PURSUANT TO 11 U.S.C.
            22            SECTION 363, FREE AND CLEAR OF LIENS, ENCUMBRANCES AND SIMILAR
                          INTERESTS
            23
                 on the parties in this action as follows:
            24
                 X      by CM/ECF NOTICE OF ELECTRONIC FILING by causing such document(s) listed above to
            25   be served through this Court’s electronic transmission facilities via the Notice of Electronic (NEF) and
                 hyperlink, to the parties and/or counsel who are determined this date,
            26    July 17, 2020, to be registered CM/ECF Users set forth below as identified on the service list obtained
                 from this Court on the Electronic Mail Notice list.
            27

            28

FINANCIAL
LAW GROUP
                                                1                                  IN RE GARDEN FRESH RESTAURANTS LLC
                                                                                                   CASE NO. 20-02477-LA7
                                                                                                      PROOF OF SERVICE
            Case 20-02477-LA7         Filed 07/17/20        Entered 07/17/20 10:39:43           Doc 439-2       Pg. 2 of
                                                                4


            1          Christin A. Batt christinb@flgsd.com,
                        sandray@flgsd.com;candic@flgsd.com;leslieg@flgsd.com;dereks@flgsd.com
            2          George B. Blackmar gblackmar@bpslaw.net
                       Michael D. Breslauer mbreslauer@swsslaw.com, wyones@swsslaw.com
            3          Gregory Brown gbrown@mccarronlaw.com
                       Jeffrey D. Cawdrey jcawdrey@gordonrees.com, sdurazo@grsm.com
            4          Caroline Djang caroline.djang@bbklaw.com, sansanee.wells@bbklaw.com
                       Jerome Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com;cllosa@flg-
            5           law.com
                       Leslie T. Gladstone candic@flgsd.com,
            6           christinb@flgsd.com;sandray@flgsd.com;ltg@trustesolutions.net;dereks@flgsd.com
                       Leslie T. Gladstone leslieg@flgsd.com,
            7
                        candic@flgsd.com;sandray@flgsd.com;christinb@flgsd.com;dereks@flgsd.com
            8          Michael Good mgood@southbaylawfirm.com
                       Thomas B. Gorrill tom@gorillalaw.com, r53431@notify.bestcase.com
            9          Michael I. Gottfried MGottfried@elkinskalt.com, emeza@lgbfirm.com
                       Michael S. Greger mgreger@allenmatkins.com
            10         Sasha M. Gurvitz sgurvitz@ktbslaw.com
                       Haeji Hong Haeji.Hong@usdoj.gov,
            11          USTP.Region15@usdoj.gov,tiffany.l.carroll@usdoj.gov,Abram.S.Feuerstein@usdoj.gov
                       Brian D. Huben carolod@ballardspahr.com;hubenb@ballardspahr.com;branchd@ballardspahr.com
            12         Gerald P. Kennedy gerald.kennedy@procopio.com,
                        kristina.terlaga@procopio.com;calendaring@procopio.com
            13         Cheryl Kenner ckenner@shegerianlaw.com, calendarclerk@shegerianlaw.com
                       Kaveh Keshmiri kavehkeshmiri@gmail.com
            14         Dean T. Kirby dkirby@kirbymac.com,
                        jwilson@kirbymac.com;rrobinson@kirbymac.com;Jacquelyn@ecf.inforuptcy.com;twright@kirbyma
            15          c.com
                       Ian S. Landsberg ilandsberg@sklarkirsh.com, dzuniga@landsberg-law.com
            16         Gregory Markow jkeatingwolk@cgs3.com
                       Kevin P Montee kmontee@monteefirm.com
            17
                       Adam Nach adam.nach@lane-nach.com
            18         Julie H. Rome-Banks julie@bindermalter.com
                       Gary B. Rudolph rudolph@sullivanhill.com,
            19          hill@sullivanhill.com;bkstaff@sullivanhill.com;vidovich@ecf.inforuptcy.com;rudolph@ecf.inforupt
                        cy.com
            20         Allan D. Sarver ads@asarverlaw.com
                       Leslie Skorheim leslie.skorheim@usdoj.gov,
            21          USTP.Region15@usdoj.gov,tiffany.l.carroll@usdoj.gov,abram.s.feuerstein@usdoj.gov
                       Derek Andrew Soinski dereks@flgsd.com,
            22          leslieg@flgsd.com;christinb@flgsd.com;candic@flgsd.com;sandray@flgsd.com
                       United States Trustee ustp.region15@usdoj.gov
            23         Gabe Wright gwright@hahnlaw.com, lmay@hahnlaw.com;cmbeitel@hahnlaw.com
                       Roye Zur rzur@elkinskalt.com, vrichmond@lgbfirm.com
            24      

            25
                        All other interested parties in this action that are not a registered ECF User are served as follows:
            26
                  X __ by U.S. FIRST CLASS MAIL SERVICE, POSTAGE PREPAID by placing each document in a
            27   sealed, envelope with postage thereon fully prepaid, for collection and mailing at Financial Law Group, La
                 Jolla, California, following ordinary business practices and addressed as set forth below. I am familiar with
            28   the practice of Financial Law Group for collection for U.S. mail, said practice being that in the ordinary

FINANCIAL
LAW GROUP
                                               2                                      IN RE GARDEN FRESH RESTAURANTS LLC
                                                                                                      CASE NO. 20-02477-LA7
                                                                                                         PROOF OF SERVICE
            Case 20-02477-LA7          Filed 07/17/20      Entered 07/17/20 10:39:43           Doc 439-2      Pg. 3 of
                                                               4


            1     course of business, correspondence is picked up at our office the same day as it is placed for collection. I
                  am aware that on motion of the party served, service is presumed invalid if postal cancellation date or
            2     postage meter date is more than one day after date of deposit for mailing affidavit.

            3    Ernie Zachary Park, Esq.
                 BEWLEY, LASSLEBEN & MILLER, LLP
            4    13215 E. Penn Street, Ste. 510
                 Whittier, CA 90602-1797
            5    Special Notice Attorney for Franciscan AAH, LLC a California LLC
                 VIA FIRST CLASS MAIL - POSTAGE PAID
            6
                 David M. Blau, Esq.
            7
                 Clark Hill PLC
            8    151 S. Old Woodward Avenue, Ste. 20
                 Birmingham, MI 48009
            9    Special Notice Attorney for Creditors: Pleasant Hill Crescent Drive Investors, LLC, Vestar Best in the
                 West Property, LLC, Vestar Bowles Crossing, LLC, and Vestar DRM-OPCO, L.L.C.
            10   VIA FIRST CLASS MAIL - POSTAGE PAID

            11   Kevin M. Lippman, Esq.
                 Munsch Hardt Kopf & Harr, P.C.
            12   500 N. Akard Street, Suite 3800
                 Dallas, Texas 75201
            13   Special Notice Attorney for Creditor CSRA Komar Desert Center Master Lessee, 16 LLC
                 VIA FIRST CLASS MAIL - POSTAGE PAID
            14
                 Ken Burton, Jr., Tax Collector
            15   1001 3rd Ave. W, Ste. 240
                 Manatee County Tax Collector
            16   Bradenton, FL 34205-7863
                 Special Notice Creditor
            17
                 VIA FIRST CLASS MAIL - POSTAGE PAID
            18
                 James B. Holden
            19   Colorado Department of Law
                 1300 Broadway, 8th Floor
            20   Denver, CO 80203
                 Special Notice Attorney for Ralph L. Carr Colorado Judicial Center
            21   VIA FIRST CLASS MAIL - POSTAGE PAID

            22   Deanna Lee Westfall, Assistant Attorney General
                 Colorado Department of Law
            23   1300 Broadway, 8th Floor
                 Denver, CO 80203
            24   Special Notice Creditor
                 VIA FIRST CLASS MAIL - POSTAGE PAID
            25
                 ///
            26
                 ///
                 ///
            27
                 ///
            28

FINANCIAL
LAW GROUP
                                               3                                     IN RE GARDEN FRESH RESTAURANTS LLC
                                                                                                     CASE NO. 20-02477-LA7
                                                                                                        PROOF OF SERVICE
            Case 20-02477-LA7         Filed 07/17/20      Entered 07/17/20 10:39:43         Doc 439-2      Pg. 4 of
                                                              4


            1    G. Andrew Slater, Esq.,
                 Dowling Aaron Incorporated
            2    8080 North Palm Avenue, Third Floor
                 P.O. Box 28902
            3    Fresno, CA 93729
                 Special Notice Attorney for Julio A. Martin Family Trust Dated 12/5/2003
            4
                 Texas Comptroller of Public Accounts, Revenue Accounting Division and
            5    Texas Workforce Commission
                 Courtney J. Hull
            6    c/o Sherri Simpson, Paralegal
                 PO Box 12548
            7
                 Austin, TX 78711-2548
            8    Special Notice Creditor
                 VIA FIRST CLASS MAIL - POSTAGE PAID
            9
                 The Woodlands Metro Center MUD and The Woodlands Road Utility District #1 and The Spring Branch
            10   ISD
                 c/o Melissa E. Valdez, Esq.,
            11   Perdue Brandon Feilder Collins & Mott, L .L.P.
                 1235 North Loop West, Ste. 600
            12   Houston, TX 77008
                 Special Notice Creditor
            13   VIA FIRST CLASS MAIL - POSTAGE PAID

            14            by ELECTRONIC SERVICE, by causing such document(s) to be electronically served on the
                 interested parties in the above-referenced action and addressed as set forth below. This transmission was
            15   reported as complete without error and a copy of the report will be maintained with the document by the
                 sender.
            16
                         I declare under penalty of perjury under the laws of the United States of America that the above is
            17
                 true and correct.
            18
                        Executed on July 17, 2020, at La Jolla, California.
            19

            20                                                   /s/ Sandra Young
                                                                 Sandra Young
            21

            22

            23

            24

            25

            26

            27

            28

FINANCIAL
LAW GROUP
                                              4                                     IN RE GARDEN FRESH RESTAURANTS LLC
                                                                                                    CASE NO. 20-02477-LA7
                                                                                                       PROOF OF SERVICE
